         Case 4:18-cr-06044-EFS              ECF No. 507                filed 03/08/21              PageID.3510 Page 1 of 2
✎ PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                                FILED IN THE
                                                                                                                       U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF WASHINGTON


                                                                       for
                                                                                                                  Mar 08, 2021
                                              Eastern District of Washington                                          SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Mata, Danielle Corine                                     Docket No.             0980 4:18CR06044-002


                                 Petition for Action on Conditions of Pretrial Release

         COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Danielle Corine Mata, who was placed under pretrial release supervision by the Honorable Senior U.S.
District Judge Edward F. Shea, sitting in the court at Richland, Washington, on the 28th day of March 2019, under the
following conditions:

Special Condition #6: Defendant shall submit to random urinalysis and/or breathalyzer testing as directed by the United
States Probation/Pretrial Services Officer.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #3: The defendant is alleged to have violated her conditions of pretrial release by failing to provide a urinalysis
(UA) test at Merit Resource Services (Merit) on March 3, 2021.

On October 28, 2019, pretrial release conditions were reviewed and signed by Ms. Mata acknowledging her understanding
of special condition number 6, as noted above. A copy of the signed conditions was provided to her.

On October 6, 2020, Ms. Mata was directed to resume calling the UA hotline daily at Merit and was assigned the color gold.
She was directed to report to Merit to provide a UA when the color gold was called.

On March 3, 2021, Merit advised the undersigned officer that the color gold was called. Ms. Mata had contacted Merit to
advise she was running late. Merit staff advised Ms. Mata if she could arrive by 6:30 p.m. the UA could still be taken. Ms.
Mata again called Merit and stated she would be later than 6:30 p.m. Merit staff told Ms. Mata that if she could arrive by
6:45 p.m. a female staff counselor might still be available to observe the UA test. Merit staff advised that Ms. Mata showed
up after 6:45 p.m., and that when she arrived, no female staff was present to observe the UA test.

Ms. Mata called the undersigned officer at 6:51 p.m. on March 3, 2021. She was sobbing hysterically stating she had worked
and attended treatment earlier in the day, as to her reasoning for not being able to attend the UA test at Merit before they
closed for the day. Ms. Mata had been previously directed to report to Merit before the end of business so she would avoid
the potential for not making it to their offices in time before closing.

     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                          PREVIOUSLY REPORTED TO THE COURT
         Case 4:18-cr-06044-EFS        ECF No. 507      filed 03/08/21       PageID.3511 Page 2 of 2
  PS-8
  Re: Mata, Danielle Corine
  March 5, 2021
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       March 5, 2021
                                                            by        s/Daniel M. Manning
                                                                      Daniel M. Manning
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ X]     Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                            March 8, 2021
                                                                        Date
